 



Exhibit 10.69
Summary of Compensation Arrangements with Non-Employee Directors
As of September 8, 2006
               The following summarizes, as of September 8, 2006, the current
cash compensation and benefits received by the Company’s non-employee directors.
It is intended to be a summary of existing oral, at will, arrangements, and in
no way is intended to provide any additional rights to any non-employee
director.
     Fees
          The Company pays non-employee directors who serve as committee
chairpersons $70,000 per year and all other non-employee directors $60,000 per
year plus reimbursement of expenses for all services as a director, including
committee participation or special assignments.
          In addition to the annual retainer, non-employee directors receive the
following fees for attendance at meetings:

  •   For committee meetings held in conjunction with regular Board meetings,
committee chairmen who attend in person (or who participate by telephone because
of illness or the inability to travel) will receive $1,500 and committee members
who attend in person (or who participate by telephone because of illness or the
inability to travel) will receive $1,000;     •   For special committee meetings
(not held in conjunction with regular Board meetings), committee chairmen who
attend in person or who participate by telephone will receive $1,500 and
committee members who attend in person or who participate by telephone will
receive $1,000; and     •   For special Board meetings, all non-employee
directors who attend in person or who participate by telephone will receive
$1,000.

     Directors Deferred Compensation Plan
          Non-employee directors may defer all or a portion of their annual
retainer and meeting attendance fees under the Directors Deferred Compensation
Plan. Non-employee directors may choose from a variety of investment options,
including Moody’s Average Corporate Bond Yield plus 1%, with respect to amounts
deferred. Such deferred amounts will be credited with investment gains or losses
until the non-employee director’s retirement from the Board or until the
occurrence of certain other events.
     Non-Employee Directors Stock Plan
          The 2005 Non-Employee Directors Stock Plan provides for grants of
stock options, restricted stock, elected shares in lieu of a portion of the
annual retainer, and retainer stock awards.

 



--------------------------------------------------------------------------------



 



     Options. Under the Plan, non-employee directors are eligible to receive
stock options at the discretion of the Board. The size of individual grants and
vesting terms will be set by the Board at the time of grant.
     Elected Shares. The Plan also permits each non-employee director to elect
to receive up to one-half of his or her annual retainer in Common Stock, in
which case the Company will provide a matching grant of 50% of the number of
shares received as a portion of the retainer.
     Retainer Shares. Under the Plan, each newly elected director who has not
previously received a retainer award is granted a one-time retainer award of
6,000 shares. These shares vest ratably over a three-year period.
     Restricted Stock. Under the Plan, the Board is authorized to issue
restricted stock to non-employee directors on terms set forth in the Plan.
     The Directors Deferred Compensation Plan and Non-Employee Directors Stock
Plan, as amended, have been filed as exhibits to the Company’s Exchange Act
filings. Additional information regarding these plans is also included in the
Company’s 2005 Proxy Statement.

 